Appeal from an award made for death benefits under the Workmen’s Compensation Law in favor of the widow of one Steen Aanonsen, a deceased employee. The sole question is whether decedent died as a result of accidental injuries arising out of and in the course of his employment. He was a foreman painter, and on the day of his death was working on a pier. While so engaged he fell and struck his head on a propeller which was lying on the pier. Just before he fell someone asked him the whereabouts of another workman, and as he motioned with his hand he took a step backward and fell. The evidence is sufficient to support an inference that he stumbled, or lost his balance, and that his fall was accidental. There is also medical proof to sustain a finding that his fall and the consequent trauma to his head was the cause of death. Award unanimously affirmed, with costs to the State Industrial Board. Present ■ — Hill, P. J., Crapser, Heffernan, Schenck and Foster, JJ.